Exhibit 10.3
FORM OF
RESTRICTED COMMON STOCK AWARD AGREEMENT


granted under the


HIGHPOINT RESOURCES CORPORATION 2012 EQUITY INCENTIVE PLAN (THE “PLAN”)




THIS RESTRICTED COMMON STOCK AWARD AGREEMENT (this “Agreement”), evidences the
grant by HighPoint Resources Corporation (the “Company”) of an award of
restricted Common Stock (the “Award”) to the person listed as “Granted To” on
Exhibit 1 (“Participant”) on the “Grant Date” listed on Exhibit 1 (“Grant Date”)
and the Participant’s acceptance of the Award in accordance with the provisions
of the HighPoint Resources Corporation (f/k/a Bill Barrett Corporation) 2012
Equity Incentive Plan, as amended through February 21, 2020, and as same may be
amended thereafter (the “Plan”). Capitalized terms used herein but not defined
herein shall have the meanings given such terms in the Plan. The Company and the
Participant agree as follows:


1.Basis for Award. This Award is made under the Plan for services rendered to
the Company by the Participant.


2.Restricted Common Stock Awarded.


(a)The Company hereby awards to the Participant, the number of shares of
restricted Common Stock listed as “Number of Restricted Shares” on Exhibit 1,
which shall be subject to the restrictions and conditions set forth in the Plan
and this Agreement.


(b)Unvested Shares subject to a Restricted Stock Award shall be evidenced by a
book-entry in the name of the Participant with the Company’s transfer agent or,
if applicable, by one or more stock certificates issued in the name of the
Participant. Any such stock certificate shall be deposited with the Company or
its designee, together with an assignment separate from the certificate, in
blank, signed by the Participant, and bear an appropriate legend referring to
the restricted nature of the Restricted Stock evidenced thereby. Any book-entry
shall be subject to transfer restrictions and accompanied by a similar legend.
Upon the vesting of Shares of Restricted Stock and the corresponding lapse of
the restrictions and forfeiture conditions, the corresponding transfer
restrictions and restrictive legend will be removed from the book-entry
evidencing such Shares or, if applicable, the certificate evidencing such
Shares, and any such certificate shall be delivered to the Participant.


(c)Except as otherwise provided in the Plan (including, without limitation,
Section 6(h)) or an applicable Agreement, a Participant with a Restricted Stock
Award shall have all the rights of a stockholder, including the right to vote
the Shares of Restricted Stock. If the Award is forfeited in whole or in part,
the Participant will assign, transfer, and deliver any evidence of the shares of
Restricted Stock to the Company and cooperate with the Company to reflect such
forfeiture. By accepting the Award, the Participant acknowledges that the
Company does not have an adequate remedy in damages for the breach by the
Participant of the conditions and covenants set forth in this Agreement and
agrees that the Company is entitled to and may obtain an order or a decree of
specific performance against the Participant issued by any court having
jurisdiction.


(d)The shares of restricted Common Stock covered by this Award will be forfeited
by the Participant and all of the Participant’s rights to such shares shall
immediately terminate without any payment or consideration by the Company, in
the event of any sale, assignment, transfer, hypothecation, pledge or other
alienation of such restricted Common Stock made or attempted, whether



--------------------------------------------------------------------------------



voluntary or involuntary, and if involuntary whether by process of law in any
civil or criminal suit, action or proceeding, whether in the nature of an
insolvency or bankruptcy proceeding or otherwise.


3.Vesting.


(a)The restrictions described in Section 2 of this Agreement will lapse in
accordance with the vesting schedule set forth on Exhibit 1, provided that the
Participant is still employed by the Company on such vesting dates. Unless
otherwise provided by the Committee or the Plan, upon termination of a
Participant’s Continuous Service with the Company for any reason prior to the
last vesting date, the remaining shares of restricted Common Stock shall be
forfeited and the Participant shall have no further rights with respect to the
Award.


(b)Upon the occurrence of a Change in Control, the Committee may take such
action with respect to the Restricted Stock as it determines in its sole and
absolute discretion consistent with the provisions of Section 12 of the Plan and
the terms and conditions of any separate employment, severance or change in
control agreement with the Participant.


4.Compliance with Laws and Regulations. This Award is subject to the requirement
that if at any time the Committee shall determine that the listing, registration
or qualification of any shares deliverable hereunder is required by any
securities exchange or under any Federal or state law, or that the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of delivering such shares, or in connection with such delivery, no
shares shall be delivered unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Committee.


5.Tax Withholding.


(a)The Participant agrees that, subject to clause 5(b) below, no later than the
date as of which the restrictions on the shares of restricted Common Stock shall
lapse with respect to all or any of the shares covered by this Agreement, the
Participant shall pay to the Company any federal, state or local taxes of any
kind required by law to be withheld, if any, with respect to the shares for
which the restrictions shall lapse. The Participant may cover all or any part of
any tax withholdings (up to the maximum statutory tax rates in the Participant’s
applicable jurisdictions) by delivering to the Company shares of Common Stock
having a Fair Market Value equal to the amount of the withholding tax
obligation. Such shares so delivered may be either shares withheld by the
Company upon the lapse of restrictions with respect to such shares or other
shares held by the Participant.


(b)If the Participant properly elects, within thirty (30) days of the Grant
Date, to include in gross income for federal income tax purposes an amount equal
to the Fair Market Value as of the Grant Date of the shares of restricted Common
Stock granted hereunder pursuant to Section 83(b) of the Code, the Participant
shall pay to the Company, or make other arrangements satisfactory to the
Committee to pay to the Company, any federal, state or local taxes required to
be withheld with respect to such shares. If the Participant fails to make such
payments, the Company shall, to the extent permitted by law, have the right to
deduct from any payment of any kind otherwise due to the Participant any
federal, state or local taxes of any kind required by law to be withheld with
respect to such shares.


6.Non-Transferability. Shares of Restricted Stock shall not be sold,
transferred, assigned, pledged, hypothecated, encumbered or otherwise disposed
of (whether by operation of law or otherwise) or be subject to execution,
attachment or similar process unless and until the vesting requirements set
forth in Section 3 have been satisfied with respect to such shares of Restricted
Stock. Upon any attempt to so sell, transfer, assign, pledge, hypothecate,
encumber or otherwise dispose of Restricted Stock in
2

--------------------------------------------------------------------------------



violation of this Section 6, such Restricted Stock and all rights thereunder
shall immediately become null and void.


7.No Right to Continuous Service. Nothing contained in the Plan or in this Award
shall confer upon the Participant any right with respect to the continuation of
service with the Company or any of its Subsidiaries, or interfere in any way
with the right of the Company or its Subsidiaries to terminate his or her
Continuous Service at any time.


8.Representations and Warranties of Participant. The Participant represents and
warrants to the Company that:


(a)Agrees to Terms of the Plan. The Participant has received a copy of the Plan
and has read and understands the terms of the Plan and this Agreement and agrees
to be bound by their terms and conditions. The Participant acknowledges that
there may be adverse tax consequences upon the vesting of Restricted Stock or
disposition of the shares once vested, and that the Participant should consult a
tax adviser prior to such time.


(b)Cooperation. The Participant agrees to sign such additional documentation as
may reasonably be required from time to time by the Company.


9.Adjustments. The Restricted Stock Award may be adjusted or terminated in any
manner as contemplated by the Plan.


10.Binding Effect. Subject to Section 6 hereof, this Agreement shall be binding
upon the heirs, executors, administrators and successors of the parties hereto.


11.Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement shall be binding upon the Participant and the
Participant’s heirs, executors, administrators, and legal representatives.


12.Governing Law; Modification. To the extent not otherwise governed by the Code
or the laws of the United States, this Agreement shall be governed by the laws
of the State of Delaware and construed in accordance therewith without regard to
its conflict of law principles. Subject to the Change in Control and Adjustment
provisions of this Agreement and the Plan, no amendment to this Award shall be
made that would adversely affect the rights of the Participant without the
Participant’s written consent.


13.Plan. The terms and provisions of the Plan are incorporated herein by
reference, and the Participant hereby acknowledges receiving a copy of the Plan.
In the event of a conflict or inconsistency between the terms and provisions of
the Plan and the provisions of this Agreement, the Plan shall govern and
control. All capitalized terms not defined herein shall have the meaning
ascribed to them as set forth in the Plan.


14.Gender and Number. The masculine pronoun shall be deemed to include the
feminine, and the singular number shall be deemed to include the plural unless a
different meaning is plainly required by the context.




3

--------------------------------------------------------------------------------




EMPLOYEE:COMPANY:HIGHPOINT RESOURCES CORPORATIONBy:By:Name:





4